DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 12/22/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-33 are pending; Claims 1, 15, 25, and 33 are amended; and Claims 1-33 are under examination.  

Withdrawal of Rejections
The rejection of Claims 1-33 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement is withdrawn due to the amendment to the claims filed on 12/22/2022.

Claim Rejections - 35 USC § 112, First Paragraph
Claims 1-24 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in This is a new matter rejection and is maintained.
Claims 1, 15, and 33 as well as their dependent claims are directed to a method for destabilizing an emulsion feedstock for generating valuable products, comprising a step of applying a moderate temperature to the emulsion feedstock to create a first mixture. 
Claims 1, 15, and 33 define that the moderate temperature is in a range between 125oC and 175oC.  Support for this exact range claimed is not found in the original disclosure of the instant application. Applicant points to Paragraph [0020] for a written description of the claimed range. However, the [0020] only provides support for a broader range of 120oC - 220oC. In the 03/22/2021 response (page 11/lines 5-8), Applicant argues that the claimed temperature range is critical to preservation/generation of valuable products, e.g. neutral oil, by the claimed method. Examiner notes that when there is any assertion of criticality associated with the claimed range, the values particularly recited by the claims must be explicitly supported by the original disclosure. As the values currently claimed are not explicitly supported by the original disclosure, the claimed temperature range of 125oC - 175oC is considered new matter.
Therefore, Claims 1-24 and 26-33 are directed to new matter.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-19, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US Patent No. 2758122, 1956, of record).   
Regarding Claims 1-2, 13, 15, 23, and 30-31, Clayton teaches a method for recovering valuable products from gums comprising phosphatides (i.e. an emulsion feedstock comprising phospholipids) by destabilizing the gum emulsion feedstock, comprising the steps: separating the gums from crude glyceride oils (in an oil processing); subjecting a mixture of the gums and acidified water, while the water contains slightly acid, to a splitting process, wherein the splitting comprises holding (i.e. retaining) the mixture at a splitting temperature for a sufficient time to substantially split the phospholipids of the gums (i.e. substantially destabilizing the phospholipids), wherein the mixture is under pressure for preventing substantial evaporation of water; and separating the resulting mixture into a fatty/oil phase containing water-insoluble material and an aqueous phase containing water-soluble material; wherein the water is at a pH between approximately 3 and 7;  wherein the splitting temperature is between approximately 350o and 600o F, i.e. between approximately 176o C and 315o C; wherein the splitting temperature is between approximately 350o and 400o F, i.e. between approximately 176o C and 204o C; wherein the sufficient time for the splitting is between 10 minutes and 8 hours (column 1/paragraph 1, Claims 1-6 and 11-15); wherein the separating step also generates an intermediate phase (i.e. a convoluted phase) between the oil and aqueous phases (column 9/lines 9-12); wherein the method further comprises a step of mixing the acidified water with the gums to form the mixture (reading on the “first mixture” recited in claims 1 and 15) (column 4/lines 29-30). As 
     Regarding the limitation “a moderate temperature between 125 degrees Celsius and 175 degrees Celsius” recited in Claims 1 and 15, Clayton teaches a temperature range between approximately 176o C and 315o C, and a more specific range of approximately 176o C and 204o C. Examiner notes that the range of approximately 176o C and 204o C taught by Clayton renders the claimed range of 125 degrees Celsius and 175 degrees Celsius to be obvious, because Clayton’s use of the modifier “approximately” indicates that a precise temperature 176o C is not required for operability, and the temperatures such as 175 o C-174o C at the high end of the claimed range are within the scope of the approximately 176o C at low end of the range taught by Clayton.  See MPEP 2144.05, it states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.  Regarding the mixing step recited in Claims 1 and 15, Clayton teaches the process of splitting gums requires acidified water/diluted acid solution to be properly mixed with the gums. It would have been obvious to thoroughly mix the acidified water and the gum emulsion feedstock at the splitting temperature in the method of Clayton for enhancing the contact between the emulsion and acidified water, consequently improving the efficiency of the gum-splitting.  Regarding the retention time “up to six hours” and “between forty-five minutes and four hours” recited in Claims 1 and e.g. along with an acid) to the feedstock. In view of the fact that the acidified water in the method of Clayton is not added during the applying a moderate temperature, mixing, or retaining steps, the teachings of Clayton meet the requirement of this limitation.  
Therefore, Claims 1-2, 13, 15, 23, and 30-31 would have been obvious over Clayton.
Regarding Claims 5-6, 18-19, and 25, these claims further define the claimed temperature range to be between “125 degrees Celsius and 150 degrees Celsius” or “125 degrees Celsius and 130 degrees Celsius”. The temperature range of Clayton does not exactly match the temperature ranges recited in the claims.  However, it is o C - about 204o C taught by Clayton can be readily modified by routine optimization for improving the efficiency of the gum-splitting. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Examiner notes there is no evidence of the criticality of these claimed time ranges in the specification. Thus, the temperature ranges recited in the claims would have been obvious over Clayton.
Regarding Claims 7-8 and 25, these claims further require the retention time is between forty-five minutes and four hours, or between two hours and four hours. Clayton teaches the retention time is between 10 minutes and 8 hours, which encompasses the claimed time ranges, thus rendering the claimed ranges obvious. See MPEP 2144.05.
Regarding Claims 26 and 28, these claims define adding a reactant to the feedstock. Clayton teaches adding acidified water to the gum emulsion feedstock to form the mixture having a proper ratio for effectively splitting the gums (column 4, lines 39-43). Given that acidified water is a reactant involved in the splitting of the gum emulsion feedstock, the teachings of Clayton meets the requirements of the claims.  
Regarding Claims 3, 4, 16, 17, 27, and 29, these claims define adding a catalyst/acid or a reactant/acid to the feedstock. Clayton teaches that the acidified water contained in the mixture is in an acidic pH range (e.g. pH 3.0), and Clayton further teaches adding a small amount of an acid (e.g. a strong mineral acid, such as hydrochloric acid) to the gum emulsion feedstock (column 10, lines 26-29). Clayton does not specifically teach that the acid added to the feedstock acts as a catalyst or a 
Regarding Claims 10 and 21, Clayton teaches mixing the mixture comprising the gum emulsion feedstock, Clayton does not require continuously mixing these components in his method. It is noted that how to operate the mixing is an obvious design choice.  In view of the fact that it is a routine practice in the art to control stages of mixing for performing a reaction involved with two or more reactants, it would have been obvious to perform staged mixing in the method of Clayton for thoroughly mixing the emulsion feedstock with the water, and simultaneously maintaining the energy cost as low as possible.
Regarding Claims 11 and 22, Clayton further teach that the separating of the split products is performed with settling (i.e. gravity) or centrifugation (column 3/lines 46-50).  
Regarding Claim 12, Clayton teaches that the phase separation generates three phases, i.e. the oil, aqueous, and convoluted phases, and Clayton teaches that the aqueous phase comprises water and the oil phase comprises free fatty acids, sterols, 
Regarding Claims 14 and 24, the further limitation recited in the claims appears to be a spontaneous process in the claimed method, because the water phase is heavier than the oil phase and they are expected to separate from each other as soon as the mixing stops. In another word, the further limitation recited in the claims is directed to what the claimed method does to the mixture of the emulsion feedstock, not to what the claimed method is. It is presumed that methods having substantially the same active steps are capable of generating substantially the same outcome. Given Clayton suggests all of the steps in claims 1 and 15, the further limitation recited in claims 14 and 24 would have been obvious over Clayton.
Regarding Claim 32, Clayton teaches that the gums are separated from the glyceride oils by an aqueous degumming operation, and subjecting the separated gums to the splitting process, without drying the gums (Claim 14), which suggests the gums used in the method of Clayton is wet gums. In addition, Clayton teaches dried gums 
Regarding Claim 33, this claim further requires that the emulsion feedstock is not mixed with acid.  Clayton further teaches that it is an optional step to add an acid to the gum emulsion feedstock, and that no acid is added when the gum emulsion feedstock is in a desirable acidic pH range (column 3, lines 19-22). Thus, it would have been obvious not to add and mix an acid with the gum emulsion feedstock in the method of Clayton for splitting the gum emulsion feedstock, when the gum emulsion feedstock is in a desirable acidic pH range, as taught by Clayton.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US Patent No. 2758122, 1956, of record), as applied to Claims 1-8, 10-19, and 21-33, further in view of Berry et al. (US 2016/0207879, 2016, effective filing date: 8/29/2014) and Asbeck et al. (US Patent No. 5210242, 1993, of record).     
Regarding Claims 9 and 20, Clayton further teaches that the pressure in the processing of splitting the gum emulsion feedstock is maintained at an elevated, high level (column 3, lines 23-26 and 72-75). Clayton does not specifically teach the pressure is in the range 60 – 400 psig. 
It would have been obvious to apply a pressure at a level between 60 – 400 psig in the entire splitting step (i.e. applying step + mixing step + retaining step) of the method of Clayton for destabilizing the emulsion feedstock, because it had been well oC (e.g. between about 10 and 175 oC) and the pressure is up to 500 psi, or 100 psi (paras. 0020/lines 1-2 and 8-9); and further in support, Asbeck et al. teach a method to destabilize emulsion feedstocks into fatty acids and water-soluble material, comprising: applying a high temperature to a mixture of the feedstock and acid to split the feedstock (abstract, Claims 1-3, column 1/lines 43-48), wherein the pressure during the splitting process is maintained above atmospheric pressure, e.g. in a range less than 6 bar (i.e. less than about 87 psig) (column 2, lines 44-48).  Examiner notes that the pressure ranges taught by Berry et al. and Asbeck et al. overlap with the claimed range 60 – 400 psig, thus rendering the claimed range obvious. See MPEP 2144.05.  Furthermore, Clayton teaches maintaining sufficient pressure in the splitting process for preventing substantial evaporation of water from the feedstock mixture (claim 5). As such, the pressure is a result effective variable for preventing water evaporation of the mixture. It is considered that the pressure of the splitting process of the cited prior art can be readily modified by routine optimization for achieving a desirable effect on preventing water from evaporation as well as for improving the efficiency of the gum-splitting. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see 
It is further noted that the temperature range taught by Berry et al., i.e. up to about 175 oC for destabilizing the emulsion feedstock, further renders the claimed ranges in Claims 5-6, 18-19, and 25 to be obvious.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the new matter rejection under 35 U.S.C. 112(a) in the response filed on 12/22/2021 (pages 8-10) have been fully considered but they are not persuasive.  As indicated above (see page 3), the critical temperature range “between 125 degrees Celsius and 175 degrees Celsius” recited in the Claims 1, 15, and 33 is not explicitly disclosed in the original disclosure of the instant application. The paragraph [0020] pointed out by the Applicant for a written description of the claimed range only provides support for a broader range of 120oC - 220oC. In order to determine that the claimed temperature range is critical, this specific temperature range must be tested for its effect on preservation/generation of valuable products, e.g. neutral oil, by the claimed method. As such, the explicit disclosure of the critical range “between 125 degrees Celsius and 175 degrees Celsius” in the original disclosure of the application is required, so as to demonstrate that Applicant had possession of the invention at the time the instant application was filed. Given the original disclosure does not explicitly oC - 220oC disclosed in the specification cannot provide the support for the narrower range “between 125 degrees Celsius and 175 degrees Celsius” in the claims, which is asserted to be critical. 
Applicant’s arguments in the 12/22/2021 response (page 10/paragraph 1) are based on the more preferred range “120-150” , the best range “125-130”, and a specific “150” degrees Celsius, disclosed in [0020] or other parts of the specification. Examiner notes that these temperature and ranges do not provide the explicit support of the critical range “between 125 degrees Celsius and 175 degrees Celsius”.   In response to Applicant’s further arguments based on the additional disclosure from [0020] in the 12/22/2021 response (page 10/paragraph 1), Examiner points out that the paragraph 0020 does not provide any clues or guidance to let one of ordinary skill in the art realize/conclude that it is critical to maintain the temperature at or below 175 degrees Celsius, or at a range between 125 and 175 degrees Celsius. Rather, the disclosure of the [0020] “The particular temperature, generally between 120 and 220 degrees Celsius, … will differ between feedstocks … Temperatures which are too high may also prevent the products from separating well”, simply lets those of ordinary skill in the art test different temperature ranges and find out the most effective range by themselves to carry out the claimed invention.


Applicant's arguments about the enablement rejection under 35 U.S.C. 112(a) in the response filed on 12/22/2021 (page 12) are based on the arguments previously presented in pages 10-11 of the response. It is noted that these arguments are moot because the rejection has been withdrawn.  In response to Applicant’s arguments in page 10/last paragraph – page 12/paragraph 1 of the response, Examiner points out that the instantly claims only require that no solvent is added in the steps specifically recited in the claims. However, the claimed method does not exclude adding solvents to the feedstock, in view of the fact that the instant claims use a transitional term “comprising”, which indicates that the claimed method may comprise additional steps for adding solvents to the feedstock. Furthermore, as evidenced by dependent claims 4, 17, and 27 as well as the disclosure of the specification (examples), the scope of the instantly claimed method comprises adding a solvent (e.g. along with an acid) to the feedstock, for the reasons indicated above (see page 6).

Applicant's arguments about the 103 rejection of claims 1-33 over Clayton in the response previously submitted on 3/22/2021 (pages 10-11) have been fully considered, but they are not persuasive.  In response to Applicant’s arguments based the temperature range of Clayton in the paragraph spanning pages 10 and 11, it is noted that the low end of the range of approximately 176o C and 204o C taught by Clayton overlaps with the high end of the claimed range between 125o C and 175o C for the o C -175o C would have been obvious over the temperature range taught by Clayton, and the claimed method is not patently distinct from those suggested by the cited prior art.
Applicant’s further arguments in page 11 of the 3/22/2021 response are not persuasive, because Applicant failed to provide any factual evidence to support that the claimed range between 125o C and 175o C is critical for the claimed method. With regard to the disclosure of the [0020], this paragraph discloses the instant invention is conducted generally at a range of 120oC – 220oC, which encompasses the range of about 176o C and 204o C taught by Clayton. Furthermore, in response to Applicant’s arguments based on columns 3 and 7, it is noted that Clayton expressively teaches that his invention is directed to a process for recovering valuable products from gum feedstocks and to a process in which the gums containing phosphatidic materials are subjected to splitting and separating operations under conditions producing high yields of such valuable products (see column 1). In view of the teachings of Clayton, it would have been obvious to one of ordinary skill in the art to conduct the method of Clayton under conditions (including temperature condition) suitable for producing high yields of valuable products and avoiding their conversion to less valuable products.  As indicated above, the claimed temperature range of 125o C - 175o C is not distinct from that of Clayton. Accordingly, the instant claims are not patently distinct from the method suggested by Clayton.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633